                              3:19-cv-03010-SEM-TSH # 38       Page 1 of 2                                        E-FILED
                                                                                         Friday, 05 July, 2019 11:29:31 AM
                                                                                             Clerk, U.S. District Court, ILCD
                                            IN THE UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF ILLINOIS
                                                    SPRINGFIELD DIVISION

                        LARRY PIPPION, as Representative of
                        the Estate of Larry Earvin,

                               Plaintiff,
                                                                            No.: 19-cv-03010
                                     v.

                        SGT. WILLIE HEDDEN, LT.                     JURY DEMAND
                        BENJAMIN BURNETT, LT. BLAKE
                        HAUBRICH, CORRECTIONAL
                        OFFICER ALEX BANTA, WARDEN
                        CAMERON WATSON, ASSISTANT
                        WARDEN STEVE SNYDER,
                        individually,

                               Defendant.


                                                 CERTIFICATE OF INTEREST

                              The undersigned, counsel of record for Defendant ALEX BANTA furnishes the

                        following information in compliance with Rule 11.3 of this Court:

                              (1)   The full name of every party or amicus the attorney represents in the
                              case: ALEX BANTA

                              (2)    If such party or amicus is a corporation:      N/A
                                     i)     Its parent corporation, if any:
                                     ii)    A list of its stockholders which are publicly-held companies
                                     owning 10% or more of the stock in the party or amicus:

                              (3)    The names of all law firms whose partners or associates have appeared
                              for the party in the district court or are expected to appear for the party in
                              this Court:
                                    Feldman, Wasser, Draper & Cox a/k/a FeldmanWasser




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                  Page 1 of 2
                              3:19-cv-03010-SEM-TSH # 38        Page 2 of 2



                                                          /s/Stanley N. Wasser_______
                                                          Stanley N. Wasser, One of His Attorneys
                                                          FeldmanWasser
                                                          1307 South Seventh Street
                                                          Springfield, IL 62703
                                                          Telephone: 217-544-3403
                                                          swasser@feldman-wasser.com



                                                   CERTIFICATE OF SERVICE

                                I hereby certify that on July 5, 2019, I electronically filed the foregoing with
                        the Clerk of the Court using the CM/ECF system which will send notification of such
                        filing to the following:

                                     Ronak P. Maisuria          ronak@eolawus.com

                                     Michael Oppenheimer        michael@eolawus.com

                                     Theresa M. Powell          tpowell@heylroyster.com

                                     Richard D. Frazier         frazier@springfieldlawfirm.com

                                     Laura K. Lautista          LBautista@atg.state.il.us



                        and I hereby certify that I have mailed by United States Postal Service the document
                        to the following non-CM/ECF participants:

                                     Not Applicable




                                                                _/s/Stanley N. Wasser______________
                                                                Stanley N. Wasser, #02947307
                                                                FeldmanWasser
                                                                1307 South Seventh Street
                                                                Springfield, IL 62703
                                                                217-544-3403
                                                                swasser@feldman-wasser.com
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                                   Page 2 of 2
